Exhibit 10.1

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 14th day of October, 2005, by and between
Silicon Valley Bank (“Bank”) and IMMUNICON CORPORATION, a Delaware corporation
whose address is 3401 Masons Mill Road, Suite 100, Huntingdon Valley,
Pennsylvania 19006 (the “Company”); IMMUNIVEST CORPORATION, a Delaware
corporation, IMMC HOLDINGS, INC., a Delaware corporation and IMMUNICON EUROPE,
INC., a Delaware corporation whose addresses are 1209 Orange Street, Wilmington,
Delaware 19801, and any Persons who are now or hereafter made parties to the
Loan Agreement (as hereinafter defined) (each a “Borrower” and collectively,
“Borrowers”).

 

RECITALS

 

A. Bank and Borrowers have entered into that certain Amended and Restated Loan
and Security Agreement dated as of October 20, 2004 as amended by that certain
First Amendment to Amended and Restated Loan and Security Agreement by and
between Bank and Borrowers dated as of June 30, 2005 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B. Bank has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Equipment Availability End Date under the Committed Equipment Line, (ii) permit
additional Equipment Advances, (iii) change certain conditions for Equipment
Advances, and (iv) make certain other revisions to the Loan Agreement as more
fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

 

2.1 Section 2.1.3(a) (Equipment Advances). Section 2.1.3(a) is amended in its
entirety and replaced with the following:

 

(a) Through June 30, 2006 (the “Equipment Availability End Date”), Bank will
make advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding the Committed Equipment Line. The Equipment Advances may only be used
to finance or refinance leasehold improvements, capital expenditures and
Equipment (as defined in the Code). Subject to the terms of this paragraph, with
respect to such financed Equipment, Equipment Advances may only be used to
finance the Equipment purchased on or after ninety (90) days before the date of
each Equipment Advance and may not exceed one hundred percent (100%) of the
Equipment invoice, excluding taxes shipping, warranty charges, freight discounts
and installation expense. Notwithstanding the foregoing, but subject to the
terms of this paragraph, Bank agrees that Borrowers may request Equipment
Advances up to $1,000,000 in the aggregate under the Committed Equipment Line to
purchase Equipment for which Borrower can not provide Bank with an invoice as of
the date of such Equipment Advance (each such Equipment Advance being called, a
“Non Invoiced Equipment Advance”). Borrowers agree that with respect to each
Non-Invoiced Equipment Advance, that it shall provide Bank with an invoice
supporting the amount of such Non-Invoiced Equipment Advance, as soon as
available but in no event later than December 31, 2005. Software may constitute
up to twenty percent (20%) of the aggregate amount of all Equipment Advances
which are used to purchase Equipment. Each Equipment Advance must be for a
minimum of Two Hundred Thousand Dollars ($200,000). The number of Equipment
Advances is limited to ten (10).

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

2



--------------------------------------------------------------------------------

4.3 The organizational documents of each Borrower delivered to Bank on the
October 20, 2004 remain true, accurate and complete and have not been amended,
supplemented of restated and are and continue to be in full force and effect;

 

4.4 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

4.5 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on any Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on any Borrower, or (d) the organizational documents of any Borrower;

 

4.6 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on any Borrower, except as already has been obtained or made;
and

 

4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrowers’ payment of Bank’s legal fees and expenses.

 

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

SILICON VALLEY BANK

By:   /s/    THOMAS F. GORDON          

(SEAL)

Name:

  Thomas F. Gordon    

Title:

  Vice President     BORROWERS

IMMUNICON CORPORATION

By:   /s/    JAMES G. MURPHY          

(SEAL)

Name:

  James G. Murphy    

Title:

  Sr. VP - CFO    

IMMUNIVEST CORPORATION

By:   /s/    JAMES G. MURPHY          

(SEAL)

Name:

  James G. Murphy    

Title:

  VP - Treasurer    

IMMC HOLDINGS, INC.

By:   /s/    JAMES G. MURPHY          

(SEAL)

Name:

  James G. Murphy    

Title:

  CFO    

IMMUNICON EUROPE, INC.

By:   /s/    JAMES G. MURPHY          

(SEAL)

Name:

  James G. Murphy    

Title:

  VP - Treasurer    

 

Signature Page